Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: line 4 recites “the user session does not polluted data”. It appears that this is a typographical error that should instead read “the user session does not include polluted data”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: line 4 recites “based on the at least one”. It appears that this is a typographical error that should instead read “based on the at least one rule”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-10 are directed to a system, which is a machine. Therefore, claims 1-10 are directed to one of the four statutory categories of invention. Claims 11-15 are directed to a method, which is a process. Therefore, claims 11-15 are directed to one of the four statutory categories of invention. Claims 16-20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 16-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1: The claim recites a system comprising: a computing device configured to: 
receive user session data for a user from a server; 
apply a trained machine learning model to the user session data to generate a first value; 
determine, based on the first value, whether the user session data includes polluted data; 
generate item recommendation data identifying at least one item to advertise based on the determination of whether the user session data includes polluted data; and 
transmit the item recommendation data to the server.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of generating an item recommendation. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. 
Dependent claims 2-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-10 recite the additional elements (de-emphasized limitations above) a system, a computing device, a server, and trained machine learning. The computer system component steps are recited at a high-level of generality (i.e., a computer system using generic machine learning) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-10 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 11: The claim recites a method comprising 
receiving user session data for a user from a server; 
applying a trained machine learning model to the user session data to generate a first value; 
determining, based on the first value, whether the user session data includes polluted data; 
generating item recommendation data identifying at least one item to advertise based on the determination of whether the user session data includes polluted data; and 
transmitting the item recommendation data to the server.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 11 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 11 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 12-15 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-15 recite the additional elements (de-emphasized limitations above) of a server and trained machine learning. The computer system component steps are recited at a high-level of generality (i.e., a computer system using generic machine learning) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-15 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 16: The claim recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 
receiving user session data for a user from a server; 
applying a trained machine learning model to the user session data to generate a first value; 
determining, based on the first value, whether the user session data includes polluted data; 
generating item recommendation data identifying at least one item to advertise based on the determination of whether the user session data includes polluted data; and 
transmitting the item recommendation data to the server.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 16 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 16 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 17-20 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-20 recite the additional elements (de-emphasized limitations above) of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; a server; and trained machine learning. The computer system component steps are recited at a high-level of generality (i.e., a computer system using generic machine learning) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 17-20 are not integrated into a practical application based on the same analysis as for claim 16 above.



Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving user session data from a server, and transmitting the item recommendation to the server) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. 
Claim 16 is a computer program product comprising a non-transitory computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-10, 12-15, and 17-20 are dependencies of claims 1, 11, and 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a sequential Generative Adversarial Networks (GAN) model comprising a generator and a discriminator (recited at this level of generality, only generally links the abstract idea to a technological environment)
a Long Short Term Memory (LSTM) architecture (recited at this level of generality, only generally links the abstract idea to a technological environment). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.























Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pushparaja et al (WO 2017/111942 A1) (“Pushparaja”) in view of Wu et al (CN 102184364 A) (“Wu”).

Claim 1: Pushparaja discloses a system (fig 2 element 200) comprising: a computing device (fig 2 element 205 - the recommender) configured to: 
receive user session data for a user from a server ([0045] - the determination of the presence of at least one other person [claimed user session data for a user] may be performed by a user device [claimed server] ( e.g., exemplary user device 260-1 of Fig. 2). In accordance with an exemplary embodiment of the present disclosure, once a determination of the presence of another person besides the user of the user device is made, the user device may send [claimed from a server] an indication such as e.g., a flag [claimed user session data for a user] to the recommender [claimed receive from a server]); . . . 
generate item recommendation data identifying at least one item to advertise based on the determination of whether the user session data includes polluted data ([0015] - A recommendation is made based on the determined presence of at least another person. If no other person besides the user is determined to be present [claimed determination of whether the user session data includes polluted data - here the data is not polluted], a personalized recommendation is displayed [claimed generate item recommendation data identifying at least one item to advertise based on the determination] as usual. If however, at least another person besides the user is determined to be present [claimed determination of whether the user session data includes polluted data - here the data is polluted by the presence of another person], an alternative recommendation is displayed instead [claimed generate item recommendation data identifying at least one item to advertise based on the determination]); and 
transmit the item recommendation data to the server ([0045] - For example, if the flag is 'Ο', the recommender may send the personalized recommendation [claimed transmit the item recommendation data] to the user device [claimed to the server]).  
Pushparaja fails to explicitly disclose 
apply a trained machine learning model to the user session data to generate a first value; 
determine, based on the first value, whether the user session data includes polluted data; 
However, Wu does teach 
apply a trained machine learning model ([abstract] - training an initial Naive Bayes classifier on the marked data set; and an EM-lambda algorithm stage, namely continuously iterating by an EM-lambda algorithm to obtain a stable classifier) to the user session data ([abstract] - finally obtaining the type of the unmarked data set) to generate a first value ([page 5, Step 7] - calculate each unmarked user and belong to the probability of class C and judge its classification. Through type (8) calculates the probability P (uk N) that each user belongs to normal users and attacks the ratio Ω of user's probability P (uk S) with belonging to holder, the size of ratio Ω [claimed “first value” is taught by Ω, which is equal to the probability of a normal user divided by the probability of an attack user]); 
determine, based on the first value, whether the user session data includes polluted data ([page 5, Step 7] - the size of ratio Ω and threshold value h relatively, if greater than this user be a normal users, otherwise for holding in the palm the attack user [if the value of Ω [claimed first value] is less than or equal to h, then the user is an attack user [claimed user session data includes polluted data]]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wu into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Wu teaches that applying a trained machine learning model to the user session data to generate a first value; and determining, based on the first value, whether the user session data includes polluted data provides the advantage of combating the practice of manufacturers and retailers seeking to influence recommendation results in their favor by forging recommendation results and creating false data regarding frequency of users viewing destination objects ([page 3, Background technology section, 2nd-3rd paragraphs]). 
In addition, it would have been recognized that applying the known technique of applying a trained machine learning model to the user session data to generate a first value; and determining, based on the first value, whether the user session data includes polluted data, as taught by Wu, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of system claim 1 analyzed above and are rejected on the same bases. Pushparaja further discloses a method ([abstract]). 

Claim 16:  All the limitations in method claim 16 are closely parallel to the limitations of system claim 1 analyzed above and are rejected on the same bases. Pushparaja further discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations ([0081]). 
















Claims 2-3, 6, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pushparaja et al (WO 2017/111942 A1) (“Pushparaja”) in view of Wu et al (CN 102184364 A) (“Wu”) in view of Carnes et al (US 2021/0049452 A1) (“Carnes”). 

Claim 2: The cited prior art teaches the system of claim 1. 
Pushparaja fails to explicitly disclose wherein the computing device is configured to: 
determine a first portion of aggregated user session data for a plurality of users based on at least one rule; 
train the machine learning model based on the determined first portion of the aggregated user session data; and 
store the trained machine learning model within a data repository.  
However, Carnes does teach wherein the computing device is configured to: 
determine a first portion of aggregated user session data for a plurality of users based on at least one rule ([0106] - Training a one-class classifiers require a manual process to remove suspicious/attacking traffic [claimed determine a first portion of aggregated user session data for a plurality of users - here, the first portion is the training data, excluding attacking traffic] . . . The manual process could be done off-line after an attack to remove the traffic of the attacker (which is now suspicious) [claimed based on at least one rule - here, the rule is to remove suspicious data]); 
train the machine learning model based on the determined first portion of the aggregated user session data ([0105] -  FIG. 13 is a whitelisting process 260 based on non-normal device behavior. The whitelisting process 260 includes collecting network traffic (step 261), removing suspicious traffic from the collected network traffic (step 262) [claimed based on the determined first portion of the aggregated user session data], and training a one-class classifier (step 263) [claimed train the machine learning model]); and 
store the trained machine learning model within a data repository (FIG. 14 is a network diagram of on-device training and classification. A process 270 includes collecting network traffic (step 271), training a classifier (step 272), classifying devices (step 273), and changing routes accordingly (step 274). The process 270 is fully implemented on the device 12).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Carnes into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Carnes teaches that determining a first portion of aggregated user session data for a plurality of users based on at least one rule, training the machine learning model based on the determined first portion of the aggregated user session data, and storing the trained machine learning model within a data repository provides an improvement in detecting normal versus abnormal data ([0095], [0106]). 
In addition, it would have been recognized that applying the known technique of determining a first portion of aggregated user session data for a plurality of users based on at least one rule, training the machine learning model based on the determined first portion of the aggregated user session data, and storing the trained machine learning model within a data repository, as taught by Carnes, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the system of claim 2. 
Pushparaja fails to explicitly disclose wherein the machine learning model is a sequential Generative Adversarial Networks (GAN) model comprising a generator and a discriminator.  
However, Carnes does teach wherein the machine learning model is a sequential Generative Adversarial Networks (GAN) model comprising a generator and a discriminator ([0095] - the system trains two deep neural networks. A generator network 102 is trained to generate data statistically similar to observed data 104 (this could be implemented as a Generalized Adversarial Network (GAN) or an autoencoder). The second network is trained to discriminate observed data from generated data).  
It would have been obvious at the effective filing date to combine Carnes with Pushparaja for the reasons identified above in claim 2. 



Claim 6: The cited prior art teaches the system of claim 3. 
Pushparaja fails to explicitly disclose wherein the generator is based on a Long Short Term Memory (LSTM) architecture.  
However, Carnes does teach wherein the generator is based on a Long Short Term Memory (LSTM) architecture ([0033] - The classification process can be based on . . . Long Short-Term Memory (LSTM) neural network). 
It would have been obvious at the effective filing date to combine Carnes with Pushparaja for the reasons identified above in claim 2. 

Claim 9: The cited prior art teaches the system of claim 1,  and Pushparaja further discloses wherein generating the item recommendation data identifying the at least one item to advertise comprises: 
requesting the at least one item to advertise from an item recommendation system when the user session data does not polluted data; and 
determining the at least one item to advertise randomly when the user session data includes polluted data ([0015] - A recommendation is made based on the determined presence of at least another person. If no other person besides the user is determined to be present [claimed when the user session data does not polluted data], a personalized recommendation is displayed [claimed requesting the at least one item to advertise from an item recommendation system] as usual. If however, at least another person besides the user is determined to be present [claimed when the user session data includes polluted data], an alternative recommendation is displayed instead . The alternative recommendation may be, e.g., a generic recommendation [claimed determining the at least one item to advertise randomly]). 

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases. 

Claim 17:  All the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases. 
Claims 4-5, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pushparaja et al (WO 2017/111942 A1) (“Pushparaja”) in view of Wu et al (CN 102184364 A) (“Wu”) in view of Carnes et al (US 2021/0049452 A1) (“Carnes”) in view of Baracaldo-Angel et al (US 2020/0019821 A1) (“Baracaldo”). 

Claim 4: The cited prior art teaches the system of claim 3. 
Pushparaja fails to explicitly disclose wherein training the machine learning model comprises 
training the generator with the determined first portion of the aggregated user session data, and 
wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences.  
However, Baracaldo does teach wherein training the machine learning model comprises 
training the generator with the determined first portion of the aggregated user session data ([0085] - The calibration procedure operates by performing multiple trials. In one approach, an exemplary calibration procedure includes performing operations wherein: 1) one segment of data is randomly removed from the untrusted dataset 302 and one segment of legitimate data [claimed determined first portion of the aggregated user session data]  is selected at random from the trusted dataset 310; 2) classifiers are trained with and without the legitimate data [claimed training the generator with the determined first portion]; and 3) difference(s) in performance on the remaining trusted data points is/are stored), and 
wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences ([0143] - Since the trusted evaluation set is a crucial element of both RONI and the presently described embodiments, in the context of partially trusted environments, a first experiment assessed the amount of trusted data that necessary to obtain good performance . . . The results, shown in FIG. 6, indicate that the provenance defense according to this embodiment needed at least 100 data points in the trusted dataset before seeing an improvement over having no defense. By 380 data points, the provenance-based defense converges [claimed wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data] to accuracy that is nearly equal to perfect detection [claimed and the discriminator learns a decision boundary around the distribution of the real sequences]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Baracaldo into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Baracaldo teaches that training the machine learning model comprising training the generator with the determined first portion of the aggregated user session data, and wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences provides an advantage in detecting and mitigating poison attacks in a proactive manner ([0005]). 
In addition, it would have been recognized that applying the known technique of training the machine learning model comprising training the generator with the determined first portion of the aggregated user session data, and wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences, as taught by Baracaldo, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the system of claim 4. 
Pushparaja fails to explicitly disclose wherein the computing device is further configured to determine that the first portion of the aggregated user session data is not polluted based on the at least one rule.  
However, Carnes does teach wherein the computing device is further configured to determine that the first portion of the aggregated user session data is not polluted based on the at least one rule ([0103] - The unsupervised learning does not require labels as it does not learn the pattern of the attack. Traffic is whitelisted, meaning that it is accepted into the network [claimed wherein the computing device is further configured to determine that the first portion of the aggregated user session data is not polluted], until it becomes suspicious [claimed based on the at least one rule]).  
It would have been obvious at the effective filing date to combine Carnes with Pushparaja for the reasons identified above in claim 2. 

Claim 13: The cited prior art teaches the method of claim 12. 
Pushparaja fails to explicitly disclose wherein the machine learning model is a sequential Generative Adversarial Networks (GAN) model comprising a generator and a discriminator, and 
wherein training the machine learning model comprises training the generator with the determined first portion of the aggregated user session data, and wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences.  
However, Carnes does teach wherein the machine learning model is a sequential Generative Adversarial Networks (GAN) model comprising a generator and a discriminator ([0095] - the system trains two deep neural networks. A generator network 102 is trained to generate data statistically similar to observed data 104 (this could be implemented as a Generalized Adversarial Network (GAN) or an autoencoder). The second network is trained to discriminate observed data from generated data).  
It would have been obvious at the effective filing date to combine Carnes with Pushparaja for the reasons identified above in claim 2. 
And, Baracaldo does teach wherein training the machine learning model comprises 
training the generator with the determined first portion of the aggregated user session data ([0085] - The calibration procedure operates by performing multiple trials. In one approach, an exemplary calibration procedure includes performing operations wherein: 1) one segment of data is randomly removed from the untrusted dataset 302 and one segment of legitimate data [claimed determined first portion of the aggregated user session data]  is selected at random from the trusted dataset 310; 2) classifiers are trained with and without the legitimate data [claimed training the generator with the determined first portion]; and 3) difference(s) in performance on the remaining trusted data points is/are stored), and 
wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences ([0143] - Since the trusted evaluation set is a crucial element of both RONI and the presently described embodiments, in the context of partially trusted environments, a first experiment assessed the amount of trusted data that necessary to obtain good performance . . . The results, shown in FIG. 6, indicate that the provenance defense according to this embodiment needed at least 100 data points in the trusted dataset before seeing an improvement over having no defense. By 380 data points, the provenance-based defense converges [claimed wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data] to accuracy that is nearly equal to perfect detection [claimed and the discriminator learns a decision boundary around the distribution of the real sequences]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Baracaldo into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Baracaldo teaches that training the machine learning model comprising training the generator with the determined first portion of the aggregated user session data, and wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences provides an advantage in detecting and mitigating poison attacks in a proactive manner ([0005]). 
In addition, it would have been recognized that applying the known technique of training the machine learning model comprising training the generator with the determined first portion of the aggregated user session data, and wherein the generator converges to a distribution of real sequences of the first portion of the aggregated user session data and the discriminator learns a decision boundary around the distribution of the real sequences, as taught by Baracaldo, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of method claim 13 analyzed above and are rejected on the same bases. 

Claim 19:  All the limitations in non-transitory computer readable medium claim 19 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 


















Claims 7-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pushparaja et al (WO 2017/111942 A1) (“Pushparaja”) in view of Wu et al (CN 102184364 A) (“Wu”) in view of Carnes et al (US 2021/0049452 A1) (“Carnes”) in view of Liao (CN 110334670 A) (“Liao”).

Claim 7: The cited prior art teaches the system of claim 2. 
Pushparaja fails to explicitly disclose wherein the computing device is further configured to validate the machine learning model by: 
applying the machine learning model to a second portion of the aggregated user session data to generate a second value; and 
determining whether a metric is satisfied based on the second value.  
However, Liao does teach wherein the computing device is further configured to validate the machine learning model by: 
applying the machine learning model to a second portion of the aggregated user session data to generate a second value; and 
determining whether a metric is satisfied based on the second value ([page 5, 3rd full paragraph] - through the training set for training a machine learning model, and through the validation set for authentication [claimed wherein the computing device is further configured to validate the machine learning model] to obtain the detection model of the face. wherein, the each sample image of the training set of input in a machine learning model, to obtain a plurality of machine learning model. a plurality of machine learning model by the verification set each sample image obtained by detection, the face frame in each sample image. the face frame can be of verification set by the face frame and artificial machine learning model to obtain the labeling [claimed applying the machine learning model to a second portion of the aggregated user session data to generate a second value], if consistent or error is in a certain threshold [claimed determining whether a metric is satisfied based on the second value], stopping the training of the machine learning model, and will reach the threshold value as the detection model).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liao into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Liao teaches that validating the machine learning model by applying the machine learning model to a second portion of the aggregated user session data to generate a second value and determining whether a metric is satisfied based on the second value provides an improvement to training and authentication precision ([page 5, 4th full paragraph]). 
 In addition, it would have been recognized that applying the known technique of validating the machine learning model by applying the machine learning model to a second portion of the aggregated user session data to generate a second value and determining whether a metric is satisfied based on the second value, as taught by Liao, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 8: The cited prior art teaches the system of claim 7. 
Pushparaja fails to explicitly disclose wherein determining whether the metric is satisfied comprises continuing to train the machine learning model when the metric is not satisfied.  
However, Liao does teach wherein determining whether the metric is satisfied comprises continuing to train the machine learning model when the metric is not satisfied ([page 5, 3rd full paragraph] - if the error does not meet a certain threshold value [claimed wherein determining whether the metric is satisfied comprises], then continuously adjusting weight parameters until the error of the machine learning model meets a certain threshold [claimed continuing to train the machine learning model when the metric is not satisfied], and the machine learning model will reach the threshold value as the detection model to finish the training process of the model).
It would have been obvious at the effective filing date to combine Liao with Pushparaja for the reasons identified above in claim 7. 

Claim 15:  All the limitations in method claim 15 are closely parallel to the limitations of system claim 7 analyzed above and are rejected on the same bases.

Claim 20:  All the limitations in non-transitory computer readable medium claim 20 are closely parallel to the limitations of system claim 7 analyzed above and are rejected on the same bases. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pushparaja et al (WO 2017/111942 A1) (“Pushparaja”) in view of Wu et al (CN 102184364 A) (“Wu”) in view of Snyder et al (US 2019/0130285 A1) (“Snyder”).

Claim 10: The cited prior art teaches the system of claim 1. 
Pushparaja fails to explicitly disclose wherein the computing device is configured to generate embedding vectors based on the user session data according to ei = E(D(vi)), and wherein applying the trained machine learning model to the user session data comprises applying the trained machine learning model to the generated embedding vectors. 
However, Snyder does teach wherein the computing device is configured to generate embedding vectors based on the user session data according to ei = E(D(vi)), and wherein applying the trained machine learning model to the user session data comprises applying the trained machine learning model to the generated embedding vectors ([0017] - or example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment [claimed wherein the computing device is configured to generate embedding vectors based on the user session data according to ei = E(D(vi))]. The embedding vectors may be used as part of the input (together with feedback interpretations) to a second machine learning model in the real-time result refinement subsystem, which generates scores for individual items [claimed wherein applying the trained machine learning model to the user session data comprises applying the trained machine learning model to the generated embedding vectors], indicating the suitability of the items for inclusion in the dynamically expanding result set).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Snyder into the invention of Pushparaja. One of ordinary skill in the art would have been motivated to do so because Snyder teaches that generating embedding vectors based on the user session data according to ei = E(D(vi)), and applying the trained machine learning model to the user session data by applying the trained machine learning model to the generated embedding vectors provides the advantage of matching a consumer’s needs without exhausting the patience of the consumer during a given interaction with an e-retailer’s website ([0003]). 
 In addition, it would have been recognized that applying the known technique of generating embedding vectors based on the user session data according to ei = E(D(vi)), and applying the trained machine learning model to the user session data by applying the trained machine learning model to the generated embedding vectors, as taught by Snyder, to the teachings of Pushparaja, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barnhill et al (US 6,714,925 B1) teaches enhancing knowledge discovered from data using a learning machine in general and a support vector machine in particular. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625